--------------------------------------------------------------------------------

Exhibit 10.2



SCHEDULE B-2
 
FORM OF FOAMIX VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made and entered into as of [•],
2019, between Menlo Therapeutics Inc., a Delaware corporation (“Menlo”), and [●]
(the “Stockholder”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement (as defined below).
 
RECITALS
(A)
 
On November 10, 2019, Menlo, Foamix Merger Subsidiary Ltd., a company
incorporated under the laws of the State of Israel and registered under No.
516103165 with the Israeli Registrar of Companies, and a direct, wholly-owned
subsidiary of Menlo (“Menlo Merger Sub”) and Foamix Pharmaceuticals Ltd., a
company incorporated under the laws of the State of Israel and registered under
No. 513368811 with the Israeli Registrar of Companies (“Foamix”), are
concurrently entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Foamix
with Foamix surviving as a wholly owned subsidiary of Menlo, all upon the terms
and subject to the conditions set forth therein.

(B)
The Stockholder agrees to enter into this Agreement with respect to the Voting
Stock (as defined below) held by such Stockholder.

(C)
As of the date hereof, the Stockholder is the owner of, and has either sole or
shared voting power over, such number of Voting Stock as are indicated on
Schedule A attached hereto.

(D)
Each of Menlo and the Stockholder has determined that it is in its best
interests to enter into this Agreement.

(E)
The Stockholder is entering into this Agreement solely in his, her or its
capacity as a shareholder of Foamix and not (if applicable) as a director or
officer of Foamix;

 NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
1.           Definitions.  When used in this Agreement, except as set forth in
the Preamble hereto, the following terms in all of their tenses, cases and
correlative forms shall have the meanings assigned to them in this Section 1 or
elsewhere in this Agreement.
 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person.  The term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  The terms
“controlled,” “controlling,” and “under common control with” have meanings
correlative thereto.  Notwithstanding the foregoing, the Stockholder shall not
be deemed an Affiliate of Foamix or Menlo, and vice versa.
 


--------------------------------------------------------------------------------

“Beneficially Own,” “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 and
Rule 13d-5(b)(i) of the rules and regulations promulgated under the Securities
Exchange Act.
 

“Expiration Time” shall mean the earlier to occur of (a) the Foamix Shareholder
Approval and (b) such date and time as this Agreement shall be terminated in
accordance with its terms.
 

“Hedging Activities” means any forward sale, hedging or similar transaction
involving any Voting Stock, including any transaction by which any economic
risks and/or rewards or ownership of, or voting rights with respect to, any such
Voting Stock are Transferred or affected.
 

“SEC” shall mean the United States Securities and Exchange Commission.
 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement and the Merger Agreement and the consummation of the transactions
contemplated hereby and thereby.
 

“Voting Stock” shall mean, any Foamix Share or any securities convertible into,
exchangeable for or otherwise exercisable to acquire Foamix Share or any other
securities having (or being convertible into, exchangeable for or otherwise
exercisable to acquire any securities having) the ordinary power to vote in the
election of members of the Foamix Board, or any right to acquire within sixty
days any of the foregoing, whether now owned or hereafter acquired, as well as
the Foamix Warrants and any Foamix Shares obtained following the exercise
thereof after the execution of this Agreement.
 
2.           Subject Shares.  The Stockholder agrees that any Voting Stock that
such Stockholder Beneficially Owns (including through the 102 Trustee) or owns
of record shall be subject to the terms and conditions of this Agreement so long
as such Voting Stock is Beneficially Owned (including through the 102 Trustee)
or owned of record by such Stockholder.
 
3.           Agreement to Consent and Approve Prior to Expiration Time.


3.1          Until the Expiration Time, the Stockholder shall not enter into any
tender, voting or other agreement, or grant a proxy or power of attorney, with
respect to the Voting Stock that is inconsistent with this Agreement or
otherwise take any other action that would (a) in any way restrict, limit or
interfere with the performance of such Stockholder’s obligations hereunder or
the transactions contemplated hereby, including the receipt of the Foamix
Shareholder Approval and the consummation of the transactions contemplated by
the Merger Agreement or (b) reasonably be expected to make any of its
representations or warranties untrue or incorrect in any material respect.
 

--------------------------------------------------------------------------------


3.2          Until the Expiration Time, at any meeting of the shareholders of
Foamix, however called, or at any postponement or adjournment thereof, called to
seek the affirmative vote of the holders of the outstanding Voting Stock to
adopt and approve the Merger Agreement, the Merger, the other Transaction
Documents to which Foamix is a party and the other transactions contemplated by
the Merger Agreement and the other Transaction Documents or in any other
circumstances upon which a vote, consent or other approval with respect to the
Merger Agreement, the other Transaction Documents, or the transactions
contemplated by the Merger Agreement or the other Transaction Documents is
sought, the Stockholder shall vote (or cause to be voted) all Voting Stock (to
the extent such Voting Stock are then entitled to vote thereon) in favor of the
foregoing.
 
3.3          Until the Expiration Time, at any meeting of the stockholders of
Foamix, however called, or at any postponement or adjournment thereof or in any
other circumstances upon which the Stockholder’s vote, consent or other approval
(including by written consent) is sought, the Stockholder shall vote (or cause
to be voted) all Voting Stock (to the extent such Voting Stock are then entitled
to vote thereon), currently or hereinafter owned by the Stockholder against and
withhold consent with respect to (a) any action or agreement that has or would
be reasonably likely to result in any conditions to the Foamix’s obligations
under Section 6.1 and Section 6.3 of the Merger Agreement not being fulfilled,
(b) any amendments to Foamix’s articles of association if such amendment would
reasonably be expected to prevent or delay the consummation of the Closing or
(c) any other action or agreement that would reasonably be expected, to impede,
interfere with, delay, or postpone the transactions contemplated by the Merger
Agreement or change in any manner the voting rights of any class of stock of
Foamix.  The Stockholder shall not commit or agree to take any action
inconsistent with the foregoing that would be effective prior to the Expiration
Time.
 
3.4          The Stockholder hereby grants to Menlo and any designee thereof a
proxy for the term of this Agreement to vote the Voting Stock as indicated in
Sections 3.2 and 3.3 above.  The Stockholder agrees that this proxy shall be
irrevocable until the Expiration Time and the Stockholder will take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy and the Stockholder hereby revokes any proxy previously
granted by the Stockholder with respect to the Voting Stock.  The irrevocable
proxy granted hereunder shall automatically terminate upon the Expiration Time.
 
4.           Litigation.  The Stockholder agrees not to commence, join in,
facilitate, assist or encourage, and agrees to take all actions necessary to opt
out of any class in any class action with respect to, any claim, derivative or
otherwise, against Foamix, Menlo or any of their respective successors or
directors (a) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (b) alleging a breach of any fiduciary
duty of any Person in connection with the evaluation, negotiation or entry into
this Agreement or the Merger Agreement.
 

--------------------------------------------------------------------------------

5.           Representations and Warranties of the Stockholder.  The Stockholder
hereby represents and warrants to Menlo as follows:1
 
5.1          Organization.  If such Stockholder is a corporation, partnership,
limited liability company, limited liability partnership, syndicate, trust,
association, organization or other entity, such Stockholder is duly organized,
validly existing, and to the extent applicable, in good standing under the laws
of the jurisdiction of its organization.1
 

5.2          Due Authority.  Such Stockholder has the full power and authority
to make, enter into and carry out the terms of this Agreement.  This Agreement
has been duly and validly executed and delivered by such Stockholder and
constitutes a valid and binding agreement of such Stockholder enforceable
against it in accordance with its terms, except to the extent enforceability may
be limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other applicable Law affecting the enforcement of creditors’
rights generally and the effect of general principles of equity, regardless of
whether such enforceability is considered in a proceeding at law or in equity.
 

5.3          Ownership of the Voting Stock.  As of the date hereof, such
Stockholder is the owner of the Voting Stock indicated on Schedule A hereto
opposite such Stockholder’s name, free and clear of any and all Liens, other
than those created by this Agreement.  Such Stockholder has and will have until
the Expiration Time either sole or shared voting power (including the right to
control such vote as contemplated herein), power of disposition, power to issue
instructions with respect to the matters set forth in this Agreement and power
to agree to all of the matters applicable to such Stockholder set forth in this
Agreement, in each case, over all Voting Stock currently or hereinafter owned by
such Stockholder.  As of the date hereof, such Stockholder does not own any
capital stock or other voting securities of Foamix, other than the Voting Stock
set forth on Schedule A.




--------------------------------------------------------------------------------

1







2

Note to Draft: To be adapted based on whether Stockholder is an entity or
person.


5.4         No Conflict; Consents.
 
(a)          The execution and delivery of this Agreement by such Stockholder
does not, and the performance by such Stockholder of the obligations under this
Agreement and the compliance by such Stockholder with any provisions hereof do
not and will not: (i) conflict with or violate any applicable Law applicable to
such Stockholder, (ii) contravene or conflict with, or result in any violation
or breach of, any provision of any charter, certificate of incorporation,
articles of association, by-laws, operating agreement or similar formation or
governing documents and instruments of such Stockholder, or (iii) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a Lien on any of the Voting Stock owned by such
Stockholder pursuant to any Contract to which such Stockholder is a party or by
which such Stockholder is bound, except, in the case of clause (i) or (iii), as
would not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of such Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

--------------------------------------------------------------------------------



(b)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to such Stockholder in connection with the execution
and delivery of this Agreement or the consummation by such Stockholder of the
transactions contemplated hereby.
 

5.5          Absence of Litigation.  As of the date hereof, there is no
Litigation pending against, or, to the knowledge of such Stockholder, threatened
against such Stockholder that would reasonably be expected to materially impair
the ability of such Stockholder to perform such Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.
 

5.6          Absence of Other Voting Agreement.  Except for this Agreement, such
Stockholder has not: (i) entered into any voting agreement, voting trust or
similar agreement with respect to any Voting Stock or other equity securities of
Foamix owned by such Stockholder, or (ii) granted any proxy, consent or power of
attorney with respect to any Voting Stock owned by such Stockholder (other than
as contemplated by this Agreement or with another Stockholder who has executed
this Agreement).
 

5.7          Reliance.  Such Stockholder has been represented by or had
opportunity to be represented by, independent counsel, and that it or its
authorized officers have carefully read and fully understand this Agreement and
the Merger Agreement.  Such Stockholder understands and acknowledges that Menlo
is entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

6.           Representations and Warranties of Menlo.  Menlo hereby represents
and warrants to the Stockholder as follows:
 
6.1          Organization.  Menlo is duly organized, validly existing, and in
good standing under the laws of its state of incorporation.
 

6.2          Due Authority.  Menlo has the full power and authority to make,
enter into and carry out the terms of this Agreement.  The execution and
delivery of this Agreement by Menlo and the consummation by Menlo of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Menlo.  This Agreement has been duly and validly
executed and delivered by Menlo and constitutes a valid and binding agreement of
Menlo enforceable against it in accordance with its terms, except to the extent
enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other applicable Law affecting the
enforcement of creditors’ rights generally and the effect of general principles
of equity, regardless of whether such enforceability is considered in a
proceeding at law or in equity.
 

--------------------------------------------------------------------------------

6.3         No Conflict; Consents.
 
(a)          The execution and delivery of this Agreement by Menlo does not, and
the performance by Menlo of the obligations under this Agreement and the
compliance by Menlo with any provisions hereof do not and will not: (i) conflict
with or violate any applicable Law applicable to Menlo, (ii) contravene or
conflict with, or result in any violation or breach of, any provision of any
charter, certificate of incorporation, articles of association, by-laws,
operating agreement or similar formation or governing documents and instruments
of Menlo, or (iii) result in any material breach of or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under any Contract to which Menlo is a party or by which Menlo
is bound, except, in the case of clause (i) or (iii), as would not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of Menlo to perform its obligations hereunder or to consummate the
transactions contemplated hereby.
 
(b)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Menlo in connection with the execution and
delivery of this Agreement or the consummation by Menlo of the transactions
contemplated hereby, except for filings with the SEC of such reports under the
Securities Exchange Act as may be required in connection with this Agreement and
the consummation of the transactions contemplated hereby.
 
6.4          Absence of Litigation.  As of the date hereof, there is no
Litigation pending against, or, to the knowledge of Menlo, threatened against
Menlo that would reasonably be expected to materially impair the ability of
Menlo to perform the obligations of Menlo hereunder or to consummate the
transactions contemplated hereby.
 
7.           Documentation and Information.  To the extent required by Law, the
Stockholder hereby (a) consents to and authorizes the publication and disclosure
by Menlo and its Affiliates of such Stockholder’s identity and holding of Voting
Stock and the nature of its commitments and obligations under this Agreement in
any announcement or disclosure required by the SEC or other Governmental Entity,
the Joint Proxy Statement, the Registration Statement, any filing required under
Section 13 or 16 of the Exchange Act or any other disclosure document in
connection with the Merger or any of the transaction contemplated by the Merger
Agreement and other Transaction Documents, and (b) agrees to promptly to give to
Menlo any information it may reasonably require for the preparation of any such
disclosure documents.  The Stockholder hereby agrees to promptly notify Menlo of
any required corrections with respect to any written information supplied by
Stockholder specifically for use in any such disclosure document, if and to the
extent that any shall have come false or misleading in any material respect.
 

--------------------------------------------------------------------------------

8.           Non-solicitation.  Unless and until this Agreement shall have been
validly terminated in accordance with Section 12, the Stockholder shall not,
directly or indirectly (i) solicit, initiate or knowingly encourage, or take any
other action designed to, or which is reasonably expected to, facilitate, any
Foamix Takeover Proposal, (ii) enter into any agreement with respect to any
Foamix Takeover Proposal or (iii) enter into, continue or otherwise participate
in any discussions or negotiations regarding, or knowingly furnish to any Person
any non-public information with respect to, or otherwise knowingly cooperate
with, any proposal that constitutes, or is reasonably expected to lead to, any
Foamix Takeover Proposal (each of the actions described in clauses (i), (ii) and
(iii), a “Restricted Activity”). Notwithstanding the foregoing, to the extent
that Foamix or the Foamix Board is permitted to engage in any Restricted
Activities pursuant to Section 5.6 of the Merger Agreement, such Stockholder may
participate in such Restricted Activities to the same extent.
 
9.           Fiduciary Duties.  Nothing contained in this Agreement shall
prevent the Stockholder or any Person affiliated with a Stockholder, and who is
also a director or officer of Foamix, from exercising his or her fiduciary
duties as a director or officer of Foamix including taking any actions permitted
under Section 5.6 of the Merger Agreement, and the restrictions set forth in
this Agreement shall only apply to such Stockholder in his, her or its capacity
as a shareholder of Foamix.
 
10.         Adjustments.  After the date of this Agreement and prior to the
termination of this Agreement in accordance with Section 12, in the event of a
stock split, stock dividend or distribution, or any change in the Voting Stock
by reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the term
“Voting Stock” shall be deemed to refer to and include such securities as well
as all such stock dividends, distributions and any securities in to which or for
which any or all of such securities may be changed or exchange or which are
received in such transaction.
 
11.         Further Assurances.  The Stockholder shall, without further
consideration, from time to time, execute and deliver, or cause to be executed
and delivered, such additional or further consents, documents and other
instruments as Menlo may reasonably request in order to vest, perfect, confirm
or record the rights granted to Menlo under this Agreement.
 
12.         Termination.  This Agreement shall automatically terminate and be of
no further force or effect upon the earliest to occur of:


12.1          the termination of this Agreement by the mutual written consent of
Menlo and the Stockholder;
 
12.2          the termination of the Merger Agreement in accordance with its
terms prior to the Effective Time;
 
12.3          a Foamix Adverse Recommendation Change to the extent permitted by,
and subject to the applicable terms and conditions of, Section 5.6(b) of the
Merger Agreement;



--------------------------------------------------------------------------------

 
12.4          the Effective Time; and
 
12.5          any amendment to the Merger Agreement without the prior written
consent of the Stockholder that (i) decreases the Merger consideration or
changes the form of the Merger Consideration, or (ii) otherwise amends the
Merger Agreement in a manner materially adverse to the Stockholder relative to
the other stockholders of Foamix (excluding, in all cases, any amendments
affecting directors, officers or employees of Foamix in their capacities as such
who are stockholders of Foamix).
 
12.6          In the event of the termination of this Agreement in accordance
with this Section 12, this Agreement shall forthwith become void and have no
effect, and there shall not be any liability or obligation on the part of any
party hereto, other than this Section 12 and Section 14, which provisions shall
survive such termination; provided, however, that nothing in this Section 12.6
shall relieve either Party from liability for any material and intentional
breach of any representation, warranty, covenant or other agreement contained in
this Agreement, in which case the aggrieved Party shall be entitled to all
rights and remedies available at law or in equity. For purposes of this
Agreement, “material and intentional breach” shall mean an action or omission
taken or omitted to be taken that the breaching Party intentionally takes (or
fails to take) and knows would, or knows would reasonably be expected to, cause
a material breach of this Agreement.
 
13.         No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in Menlo any direct or indirect ownership or incidence of
ownership of or with respect to the Stockholder’s Voting Stock.  All rights,
ownership and economic benefits of and relating to the Stockholder’s Voting
Stock shall remain vested in and belong to the Stockholder, and Menlo shall have
no authority to direct the Stockholder in the voting or disposition of any of
the Voting Stock except as otherwise provided herein.
 
14.         Miscellaneous.
 
14.1          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
 
14.2          Non-survival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive the
termination of this Agreement.  This Section 14.2 shall not limit any covenant
or agreement contained in this Agreement that by its terms is to be performed in
whole or in part after the termination of this Agreement.
 

--------------------------------------------------------------------------------

14.3          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.
 
14.4          Amendment and Modification.  This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.
 
14.5          Enforcement.  The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court located in the
State of Delaware or in Delaware state court this being in addition to any other
remedy to which they are entitled at law or in equity.
 
14.6          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via facsimile (receipt confirmed) or sent by
a nationally recognized overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 

--------------------------------------------------------------------------------

(i) if to the Stockholder, to:
 
[●]
 
with a concurrent copy to (which shall not be considered notice):
 
[●]
 
(ii) if to Menlo, to:
 
Menlo Therapeutics Inc.
200 Cardinal Way, 2nd Floor
Redwood City, California 94063
Tel: 650-486-1416
Attention: Steven Basta, Chief Executive Officer
Email: sbasta@menlotx.com
Facsimile: 650-249-0205
 
with a concurrent copy to (which shall not be considered notice):
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Fax: (212) 751-4864
Attention: Mark V. Roeder
               Joshua M. Dubofsky
 
Herzog, Fox and Neeman
Aisa House
4 Weismann Street
Tel Aviv, Israel 6423904
Fax No: (972) 3696-6464
Attention: Hanan Haviv, Adv.
               Yuval Meidar, Adv.
 
14.7          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflict of laws
thereof.
 
14.8          Consent to Jurisdiction.  Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of any federal court located in
the State of Delaware or any Delaware state court for the purpose of any action
or proceeding arising out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (c) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than a federal court located in the State of Delaware or a Delaware state
court.
 

14.9          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF STOCKHOLDER OR MENLO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT.



14.10          Entire Agreement; Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties hereto with respect to the subject matter hereof.  Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person other than the parties and their respective successors and permitted
assigns any legal or equitable right, benefit or remedy of any nature under or
by reason of this Agreement; provided, however that Foamix shall be deemed to be
a third party beneficiary of the Stockholders obligations hereunder.
 

--------------------------------------------------------------------------------



14.11          Counterparts; Facsimile Signature.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.  This
Agreement may be executed by facsimile signature or other electronic signature
and such signature shall constitute an original for all purposes.
 

14.12          Effect of Headings.  Headings of the articles and sections of
this Agreement and the table of contents, schedules and exhibits are for
convenience of the parties only and shall be given no substantive or
interpretative effect whatsoever.
 

14.13          No Presumption Against Drafting Party.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  Each of
the parties hereto acknowledges that each party to this Agreement has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.
 

14.14          Expenses.  Except as otherwise provided herein or in the Merger
Agreement, all fees and expenses incurred in connection with or related to this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not such transactions are
consummated.  In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by the other.
 

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------

 
In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 


  Menlo Therapeutics Inc.
         


By:
/s/        Name:       Title:               [Stockholder]
      Name:       Title:  

 

--------------------------------------------------------------------------------


SCHEDULE A
 
 Voting Stock
 
Name of Stockholder
 
Number and Class of Securities Owned
     




--------------------------------------------------------------------------------
